Earl Warren: Number 643, Paul Deemer Johnston and John Sokol, versus United States of America, and Number 704, United States of America versus Dudley A. Patteson. Mr. Covington.
Hayden C. Covington: May it please the Court. These cases involve an important question in the administration of criminal justice. The three men had cases in the District Courts that raised one single question, namely, that of venue and jurisdiction. The question was whether or not a District Court located where a hospital is situated to which these registrants have been ordered to do civilian work as conscientious objectors by their local boards had jurisdiction or does the Constitution, that is, the amendment as well as Article III, limit the jurisdiction exclusively to the place where the local board was situated. The question involved here is one that was mentioned but left open in the case of -- decided by this Court in United States against Anderson, which is cited in both briefs. The facts in these cases were, that Johnson and Sokol were indicted in the Eastern District of Pennsylvania. Johnson and Sokol were charged with having failed to perform civilian work at hospitals located in the Eastern District. They were registered with draft boards in the Western District near Pittsburgh and they were charged with violating the Selective Training And Service Act, because they did not do this work as far as the indictments show. Stipulations were filed in the cases showing that these men registered with these boards, that they completed their administrative remedies by appealing their cases were passed by these conscientious objectors ordered to do work at these two separate hospitals in the Eastern District of Pennsylvania. They went to their boards and explained to the boards that they refused to perform this work. Johnson filed a letter with the board. Sokol merely notified his board orally that he was not proceeding further. The stipulation show that neither these two men proceeded any further. They remained in the District and did not take this second step that they've been ordered to take to proceed on to the hospital. The Patteson case comes up from Kansas. That it involved an Oklahoma City man charged with failing to comply with an order, issued by an Oklahoma City draft board to do work at the State Hospital located in Topeka, Kansas. The case started out in Kansas, Judge Mellott transferred the case down to Oklahoma City. Judge Wallace transferred it back. Then Judge Mellott sustained my motion to dismiss the indictment. The Government took an appeal to the Tenth Circuit as they did to the Third Circuit in the Pennsylvania cases after Judge Ganey sustained the motion to dismiss in that case. The Tenth Circuit ruled in my favor. The Third Circuit ruled against us on the point. The Tenth Circuit held that the vital and crucial step in these cases was that of proceeding from the local board at Oklahoma City to the State Hospital in Kansas. And that the refusal to take this step and the failure to take it constituted the offense and that it was committed in the District of Oklahoma City. That is, the Western District of Oklahoma. And therefore, Judge Mellott was right when he sustained the motion to dismiss. The Third Circuit held that really what was involved here was the ultimate work that these men were ordered to do. And that since this work should have been performed and was to be performed at these two hospitals in the Eastern District of Pennsylvania, that the failure to do that work occurred in the Eastern District of Pennsylvania notwithstanding, the fact that these men did not leave the Western District, notwithstanding, the fact that their local board was located in the western district, notwithstanding, the fact that the order was made in the Western District, and notwithstanding, the fact that the refusal or the failure took place in the Western District. Now, the thing that is crucial, which in my judgment proves the omission on the part of the Third Circuit, in seeing the real issue involved here was that they overlooked the vital fact. And I would like to call attention of the Court to the last page of the Government's brief. And this contains a copy of one of the orders. This is the identical order that was issued to each of these men and if I may do so, I would like to have you gentlemen make a note at the bottom of that page and put 32 C.F.R.1606.51--
Speaker: Can you state all over again what (Inaudible)
Hayden C. Covington: 32 --
William O. Douglas: What page was that?
Hayden C. Covington: It's at the last page of the Government's brief, page 56.32 C.F.R.1606.51 (a). Now that's the regulation that I neglected to put in my reply brief, which I should have done. I'd like to ask the Chief Justice he'd allow me this file a typewritten copy of it in a day or two, if I may, for the convenience of the justices. Now, that regulation says that these forms are a part of the law. They are a part of the regulations. Now, what I want call you, your attention to is the fact that this order, you notice, has three commands. Command number 1 is to go to the board. Now these three commands are vital in this case. Number 1 is to come to the board. Number 2 is to proceed from the board to the hospital. And number 3 is to perform the work at the hospital. I also call your attention to the warning that's in that which indicates again that there are three separate and distinct steps in three separate and distinct offenses. Number 1 says, if you don't show up at the board, you're guilty of violating the law. Number 2 is, if you don't show up -- rather if you don't proceed from the board to the hospital, you're guilty of violating the law. And number 3 is, if you do not stay at the hospital and perform the work, you shall violate the law. Now --
Felix Frankfurter: Would you mind telling us what -- what actually happened when you report, that Johnston, Johnston showed up at the board. What happened?
Hayden C. Covington: Mr. --
Felix Frankfurter: And they say -- say good morning and they say good morning, what happens after that?
Hayden C. Covington: Mr. Justice Frankfurter, what occurs is that when the man gets there, he is given instructions as to where to proceed to. Go to the hospital, and he is told what time to be there.
Felix Frankfurter: Would you know -- would you know what hospital to go?
Hayden C. Covington: Oh yes, Your Honor. That is shown on the face of the order.
Felix Frankfurter: Will you go straight to the hospital, suppose he went straight to the hospital?
Hayden C. Covington: Well, of course, if he went straight to the hospital, he would not be complying with the board's order because --
Felix Frankfurter: Would he be punishable for anything?
Hayden C. Covington: Well, I -- it -- technically, yes. I'm quite sure of that.
Felix Frankfurter: Let me repeat my question. Are there three offenses here or one?
Hayden C. Covington: Yes, sir. There are.
Felix Frankfurter: Would he?
Hayden C. Covington: He would be.
Felix Frankfurter: Your client or any client of yours for the judges, it is three times he's stating that he separately accepted the defense and (Inaudible)
Hayden C. Covington: Well, not if there were three --
Felix Frankfurter: I don't mean now there's different positions towards the (Inaudible)
Hayden C. Covington: No. I wouldn't be taking any different position.
Felix Frankfurter: Would he -- and you're saying that's just one offense.
Hayden C. Covington: Well I would -- it would depend on what the circumstances were. Number 1 is, if he did not show up at -- at the board --
Felix Frankfurter: Is that --
Hayden C. Covington: --he would be violating the law. And of course --
Felix Frankfurter: Was he indicted in three separate counts at three separate (Inaudible)
Hayden C. Covington: That's right. But on number 2 -- on number 2 may I answer. On number 2, it would be obvious he couldn't be guilty of that because they had not yet given the order. On number 3, he couldn't be guilty of that because he could not get assignment to do this work until he got to the hospital.
Felix Frankfurter: (Inaudible)
Hayden C. Covington: That is right, Your Honor, but bear in mind as this Court said in Falbo that the whole selective process is a connected series of steps that begin with registration and ends with the induction under the armed forces are into the CPS work under the 1940 law which would be civilian work now. Now, Judge Kaufman in United States against Romano, used the metaphor that's very much in point, and he said that each of these is like a link in a chain. And of course, the failure to do any one of these particular links, take one either one of these links or steps is a separate offense. There's no doubt about that. And -- but I think that what we're dealing with here, may it please, Your Honor, Mr. Justice Frankfurter, what happened in these cases. And what happened in these cases were, that these men obeyed command number 1, order number 1 in this written order. They went to the board. So that couldn't possibly be a violation there. The only order that the facts show that was violated in this case was the failure to proceed from the board to the hospital, which was the second order. Now --
Harold Burton: It didn't make any difference that what time he started to proceed to this is (Inaudible)
Hayden C. Covington: Well, it -- Your Honor the evidence doesn't show here just what time you assume that the board would be reasonable about it and allow him to get there, providing that ordinary use and means of transportation were taken. Now sometimes, they may allow him two or three days and again they may allow him a day. But the man has, in this Act, a discretion as to how he used to travel. Under the 1940 law, the conscientious objector was given a bus ticket or a railroad ticket to proceed from the board to CPS camp.
Harold Burton: He wouldn't know then when he had violated this order to -- to proceed and until the time came for him to arrive at the other end.
Hayden C. Covington: Well, I don't think so, Your Honor. But in any event, that would all depend on the proof that would take place. That would be a question more of proof as to whether he violated or not. But if number 2 order was violated by refusing to proceed, and the issue is not here, whether or not the man is guilty or not guilty, it's where did the offense take place. That's the point.
Harold Burton: But even though he refuses to proceed he may make up his mind --
Hayden C. Covington: If he --
Harold Burton: -- and change his mind --
Hayden C. Covington: Sir?
Harold Burton: -- if he changed his mind that -- at --at anytime to go?
Hayden C. Covington: Well, but that -- that is absolutely right. But he does not comply with that second order until he gets to the hospital and when he gets to the hospital then he's complied with it. Then he's got number 3 order to face when he gets to the hospital. When he is handed this work to accept employment. It's not service in the army, it's ordinary employment. It's a contractual relationship. Now, my point is and this is the crucial thing that had been overlooked by the Government and by the Third Circuit Court of Appeals in this case. And it's a thing that the Tenth Circuit very clearly saw the distinction and the difference between. The Government has overlooked and taken out of this case completely, this command number 2. They say that the man is guilty of violating order number 3. Whereas the record in the case shows that the men are guilty of violating order number 2. Well now, that's the only position that the Government can take in this case in order to win, gentlemen. They have to cut that out of the law. But they cannot perform such a major operation on the law under the facts in this case. Because this order, which is a part of the regulations, was a command number 2 that they go from this draft board to those hospitals and there perform work. They went to the board. They refused to proceed farther -- farther in the matter, any -- any further. And that refusal to take that second step, a defiance of the second link or chain in this link of a chain of this process, constituted the offense in this case. Now, the Sixth Amendment does not allow the Government to manufacture through some sort of wordy, hocus-pocus, a new offense, an offense that was not committed. People have the right to be tried in the district where the controversy arose and the conflict occurred and the crime occurred.
Felix Frankfurter: Mr. Covington, (Inaudible) give us the word -- what it is it that was indicted for.
Hayden C. Covington: Yes, Your Honor.
Felix Frankfurter: What would be a (Inaudible) charge, what is the statute on which that took place?
Hayden C. Covington: I -- I wonder if I could do this, Your Honor. May I call your attention first to the statute?
Felix Frankfurter: The statute under which you claim --
Hayden C. Covington: That's right.
Felix Frankfurter: -- or the public claims unless you disagree that the indictment was found.
Hayden C. Covington: The statute appears on pages 3 and 4 of my brief. Now, section 6 (j) is the provision of the Act in respect to conscientious objectors. It says, it -- it outlines the procedure for the conscientious objector in the Department of Justice, but this statute is merely declaratory. It says that if a conscientious objector neglects or fails -- neglects or fails to do the work that he is ordered to do, he should be guilty of violating the law. But turn now to the fourth and this is the really -- the statute that's involved, but the Government wants to ignore this -- this statute.
Harold Burton: Well, in -- in 6 (j), you were reading from a moment ago.
Hayden C. Covington: Sir?
Harold Burton: 6 (j) you were reading it from a moment ago.
Hayden C. Covington: No, I was reading from the Act. I mean I was reading from the order a moment ago. I now call your attention to the third page of my brief.
Stanley Reed: Well, what about 6 (j) of the Act?
Hayden C. Covington: Well that is it, Your Honor. Look at the bottom of page 3 of my main brief. And it says there, the fourth line, "of any such person who knowingly fails or neglects to obey any such order from his local board shall be deemed for the purpose of section 12 of this title to have knowingly failed and neglected to perform a duty. Now, notice that it says just two words, "failed and neglected", but turn now to -- I mean look on to section 12 (a), next, which is the criminal sanctions clause of the entire Act. It says, "Any person, who or any person or who in any manner shall knowingly fail or neglect or refuse to perform any duty required of him under" and then it goes on down there "shall upon conviction on any District Court of the United States of competent jurisdiction be punished." Now, notice that the -- the statute there uses the word "refused." The Government in their argument and their approach to this matter in the lower courts and the Third Circuit and the Third Circuit accepted it, they just cut that word "refused" out of the law.
Felix Frankfurter: But it says, "the same or neglect --
Hayden C. Covington: "or refuse."
Felix Frankfurter: (Inaudible)
Hayden C. Covington: It -- it says well the point -- it's -- it's something that comes up incidental to their argument, Mr. Justice Frankfurter.
Felix Frankfurter: (Voice Overlap) -- cuts out something to work and to do --
Hayden C. Covington: They --
Felix Frankfurter: -- to do something and refuse.
Hayden C. Covington: I don't pass them on. They set it up.
Felix Frankfurter: But it's just -- they just fail on what is left.
Hayden C. Covington: Fail or neglect or refuse.
Felix Frankfurter: Either you know -- you know the Government can set out anything.
Hayden C. Covington: That's right.
Felix Frankfurter: So we got all three in, is that it?
Hayden C. Covington: That's right. I think so.
Felix Frankfurter: All right.
Hayden C. Covington: Now, let's turn to the record in the first two cases that is the Johnston and Sokol case were two separate cases in the courts below. The record 643, on page 3 of the record, we have the Sokol indictment. It says there about six lines down, "did knowingly neglect to perform a duty imposed upon him by the provisions of said Act and that he failed or report to the Philadelphia State Hospital in the Roosevelt Boulevard in South Hampton Road, Philadelphia, Pennsylvania for assignment. And then, turn to page 4 and we have the indictment in the companion case of Sokol and it says about the sixth line of from the end of the indictment, "and that he failed and refused to obey an order of the Local Board 87, New Castle, Pennsylvania directing him to report for employment at Norristown State Hospital in Norristown, Pennsylvania. Now, that's the only one of these indictments which says refused to obey an order. The other one said he failed to show up at the hospital in the Sokol case. Now, let's take the record in the Patteson case, may it please the Court, Tenth Circuit case. The indictment is on page 1 and six or seven lines up there, it says, for the said Dudley A. Patteson, ordering him to report, talks about mailing him the order to report on July 26, 1954 and that's at the board. For a civilian work contributing to the maintenance of the national health, safety, and interest and said board deemed appropriate and he, the said Dudley A.Patteson, did knowingly and willfully refuse and neglect and fail to report at the Topeka State Hospital at the time and place so designated on the said order. Now, that's -- that is the indictment in each of the three cases. Now, the procedure I'd like to mention now, the procedure under the selective service law, you gentlemen well know from the cases that we've had here, that the first step is registration. The second step is filing a questionnaire. The third step is taking a pre-induction physical examination and comes the appeal. Then there is an appeal board determination and that, of course, is followed by an order. If the man is classified for military service, he's ordered to go to the induction station to submit to induction to the armed forces of the United States. If he had been classified as a conscientious objector, he is ordered to report to the board and there proceed to the hospital as you've seen in these orders here, this ordered here. There is one additional difference in the conscientious objector procedure. While the case is on appeal or rather after the case comes back from the appeal board after the Department of Justice procedure mentioned in Section 6 (j) is completed, it comes back. Then, it becomes necessary that the registrant first be given an opportunity to make a choice of the type of work he wants to take that contributes to national importance in health and welfare. Then if he doesn't do that, then the board offers him the three and he can select one. If they can't agree on that, then, there's a hearing after that with the State Director present. And if they don't agree on that, then the State Director and the board together arbitrarily or wouldn't say arbitrarily, pursuant to law, select a type of work. And then after that selection, then this final order comes. And then, of course, the -- that's -- that procedure was followed in these cases. That is the distinction between the procedure followed and the steps taken on a different classification. My basic contention here is that this third order was -- is not involved in this case. The only order that is involved in these three cases is the one, number 2, proceed to the hospital and a failure and a refusal to proceed to the hospital. And that is the one that we must look at in these cases. The Government has not really drawn a very specific indictment and gone into great detail. They didn't make any attempt to distinguish between these separate orders in this written order. My point is that the Sixth Amendment and since the Constitution deals with realities and not shells and shadows and allegations, the records in these cases show what the facts were. The facts show that these men violated order number 2. And this violation occurred when they went to the Board and refused. Or if they didn't show up at the board, it would be a failure to report to the board or a refusal to report to the board. But here they came to the board and the fact that they said what they did or filed a letter is really immaterial. They could have been moot, absolutely, stand moot and say nothing. And turn away and walk out after they have been given these orders to proceed and go to the hospital and that would be a failure to comply with the second order. Now since that -- that is the fact, how in the world can the Government come along and manufacture a violation of this third order by merely saying that he did not do the work. It's true that he didn't do the work, but the work did not come into play until the second order has been violated. I mean it has been complied with.
Speaker: But when he said he'd refused, he showed up at the draft board and said, “I refuse to go down there." And he changed his mind and went down there. Could you persecute him for the refusal?
Hayden C. Covington: Well, I don't think so, because after all, if he went ahead, then he -- it would just be -- then it would be a nullification of what he'd previously said. That would be a different situation. You don't indict a man for a declaration. You can't convict him for saying “I intend to kill.”
Speaker: Yes.
Hayden C. Covington: You convict him because he kills, shoots. Now, if a man says, “I'm going to kill somebody,” and then he changed his mind and doesn't do it, well then, of course, you can't indict him and can convict him of murder. But if he says, “I'm not going to kill him,” and then he goes ahead and kills him why then, you've got him for murder. And it's the same situation here. These men are not to be tried because of their declarations. The declaration becomes material as an evidentiary, a subsidiary matter because it proves that they refused. But they could have refused and failed even without saying a word in these cases.
Felix Frankfurter: Mr. Covington, I'd like to know what is the fact in deciding this case and what I have to decide in this case. It seems they wanted to look at the fact. And tell me if I'm wrong in this. The materials for the decision are, one is indictment. You could take him by his allegations (Inaudible) Two, the statute on which the judge will have to say what is the relevant regulation. Three, the motion to dismiss because of the failure is displayed. Any other doctrine?
Hayden C. Covington: That's right and these motions --
Felix Frankfurter: So that the only fact which we call fact are the facts within the framework of those documents that are renewed here.
Hayden C. Covington: That's right, Your Honor.
Felix Frankfurter: Is that right?
Hayden C. Covington: That's right.
Felix Frankfurter: And therefore, if the Government makes an allegation that he fails or neglected to do someting, which by statue, which failure or neglect is made a crime, the indictment must be valid (Inaudible) provision with reference to that failure or neglect to satisfy although the trial may show that the Government can't make good out of that.
Hayden C. Covington: Well, Your Honor, I think --
Felix Frankfurter: Is that it?
Hayden C. Covington: -- I don't agree -- I don't agree to that on --on --
Felix Frankfurter: How can you disagree to that?
Hayden C. Covington: I disagree with that because of this, Mr. Justice Frankfurter. Suppose now, that the Government comes along with the phony indictment.
Felix Frankfurter: What do you -- what do you mean by phony?
Hayden C. Covington: Well, alright now then, I'm just going to say this. They say that a man violates the law by not doing civilian work.
Felix Frankfurter: As what the Government alleges is a matter of law is not what I'm challenging here.
Hayden C. Covington: That's right.
Felix Frankfurter: What it alleges as an indictment in terms of a statute which makes that allegation an offense is obedient to the statute, although, the facts to disclose is the fact that it may not square with the allegations.
Hayden C. Covington: Well, I think when it comes to a question of venue under the Sixth Amendment, Your Honor, you can go behind the indictment as we did with the motion papers and the motion to dismiss. And as the Court permitted us to do in the Sokol and Johnston cases by filing stipulations between the State -- between the Government and the defendants in the case as to what had happened. And what I'm trying to get out is this, Your Honor, let me make a hypothetical situation. Suppose the --- and -- and just to show you the extreme hardships they fought -- your suggestion as hypothetically is correct.
Felix Frankfurter: I'm not sure you've paid enough attention to what I've said --
Hayden C. Covington: Well, I'm -- I'm --
Felix Frankfurter: -- before as I've said nothing can be (Inaudible)
Hayden C. Covington: Well, perhaps I misunderstood you. If -- if not then --
Felix Frankfurter: I just want to know on the basis of what I'm to decide with this case.
Hayden C. Covington: Alright.
Felix Frankfurter: And the mere fact that the Government may judge and make an allegation to satisfy the statute both as a substantive law and the Constitution as to venue does not include the hardships that they may have completely misalleged the fact that subsequently adjuring an important fact.
Hayden C. Covington: That is correct, Your Honor. But still the Court -- if the Court takes the indictment, the motion to dismiss the supporting affidavits and the stipulations, then you've got all the facts that the court below had and which they determined these questions on. And they show, not a violation at the hospital in the district where these indictments were returned, but they show a violation only in the district where the boards were relocated.
Felix Frankfurter: If we put in the little word "only" --
Hayden C. Covington: Only.
Felix Frankfurter: What I'm suggesting is that there are three parts and there are three offenses here under that document to which you have that are mentioned at the beginning, then I should think it's open to the Government to choose anyone of the three. So, that they committed and violated all three, the Government didn't have to indict but all three, and it doesn't have to choose the one that is most convenient for your defendant. The Government makes may choose anyone of the three if they violated all of the three.
Hayden C. Covington: But Your Honor, they have not violated the third one.
Felix Frankfurter: All right.
Hayden C. Covington: That's the point. And I say that the Sixth Amendment does not allow an indictment to be brought charging a violation of the third one which did not occur.
Felix Frankfurter: But you must go beyond that. You must say, couldn't have occurred --
Hayden C. Covington: Well I'm saying if --
Felix Frankfurter: -- on this allegation.
Hayden C. Covington: I'm saying it couldn't have occurred. Allegation under the facts in these cases. Absolutely couldn't have occurred.
Felix Frankfurter: If the -- if this -- this thing on page, wherever it is (Inaudible)
Hayden C. Covington: The record.
Felix Frankfurter: No. That's - that's --
Hayden C. Covington: Oh, the order. It's on --
Felix Frankfurter: The order.
Hayden C. Covington: -- page 59 at the back of --
Felix Frankfurter: On page 59.
Hayden C. Covington: Yes.
Felix Frankfurter: If --
Hayden C. Covington: I mean 56, in the Government's brief, Your Honor.
Felix Frankfurter: The one you -- in the appendix. That should be his letter under that order. It was or rather it could have been disobedience or failure to report to the hospital work and (Inaudible)
Hayden C. Covington: It couldn't have been. Absolutely, couldn't have been.
Felix Frankfurter: (Inaudible)
Hayden C. Covington: Well, they couldn't have been because the one that it shows they violated was the failure to proceed. Now, how could it be if -- if there are three chains and are part in it -- I mean three links in a chain. And I get no further than the first link that I have had anything to do with the third link. It just couldn't be.
Felix Frankfurter: Yes. But probably if they haven't got three links and I've discovered the three parts --
Hayden C. Covington: Well --
Felix Frankfurter: -- and it's formation.
Hayden C. Covington: Well I -- I must say that they -- we do have three links in this order.
Felix Frankfurter: All right.
Hayden C. Covington: We've got one written order that commands three separate things. Number one, come to the board. That's -- that's a link. Number two, proceed from the board in this district to the board in the -- and I mean to the hospital in another district. That's the second link. We've got the third link which is do -- do work at the hospital.
Felix Frankfurter: And if they -- if this fellow had turned up at the Norristown Hospital, he still would have been guilty subject to indictment for the two and trial on performance. That's your position?
Hayden C. Covington: That is the position, technically correct.
Felix Frankfurter: What do you mean by technically?
Hayden C. Covington: Well, technically --
Felix Frankfurter: You would be making the most persuasive argument here, but it's the fruit of misconduct, sporadic misconduct on the part of the Government which they did anyway.
Hayden C. Covington: Well, that may be true, but it'd be entirely irrelevant to this question. And --
Felix Frankfurter: And that's because we didn't add to what you were telling.
Hayden C. Covington: I am -- my only question is this. Where did this offense occur? Nothing else.
Felix Frankfurter: All it heard, what the duties were.
Hayden C. Covington: Well the duties are plain in this order, Your Honor.
Felix Frankfurter: And one of it is to report at Norristown.
Hayden C. Covington: One -- but that was never gotten to, the one that was violated, the one that was violated was the duty to proceed from the board in the Western District of Pennsylvania to the Eastern District.
Felix Frankfurter: What I'm trying to put to you into considering for me that -- that you may violate these three things.
Hayden C. Covington: Not on -- you can't do it in the one Act, that's definite. There's where the -- there's where the error is.
Sherman Minton: If you were to recall that this was (Inaudible)
Hayden C. Covington: If he didn't report at all, Mr. Justice Minton, then he would be guilty of failing to report to the board. He wouldn't be guilty of failing to proceed to the hospital and he wouldn't be guilty of failing to perform the work. Well, Your Honor, there must be some definite lines drawn in this matter because you just can't charge a man with violating the Selective Service law. He's got to be charged with the precise violation. And the precise violation here in this case is that he failed to take the second step, not the third step. The third step is done only in the district where these prosecutions were brought. The second step is done only in the district where the boards were located and where we claim that the persecution should have been brought. And therefore, therein lays the distinction there. You cannot have an offense of just violating the Selective Service law. Now, let me tell you the hardships that come from this sort of a thing. And surely, you must consider the hardships that are involved on our side in determining if you permit the Government to do this sort of thing. Just to charge a man with violating a fictitious offense that never -- he never had a chance to do. There was no chance, no effort, no -- no opportunity to refuse to do work at that hospital, because he never got there. He was never given the opportunity at the hospital. He has to be at the hospital before he can refuse work. It's a contractual relationship. He has to make a contract with the hospital. This contract can't be made until he gets to the hospital. And in this circumstance, the only offense that he can be guilty of is the one that occurred at the board. And it's -- you can't make a man guilty of an anticipatory offense. You don't have any anticipatory offenses here. It's real, actual, facts that occurred here.
Felix Frankfurter: You mean it's duty as of the whole thing and thereby whose duty aid has the duty to work with at the hospital.
Hayden C. Covington: Well, if Your Honor, still that doesn't make him a domestic rebel that's liable to be charged with anything.
Felix Frankfurter: If the indictment could be a domestic one.
Hayden C. Covington: Well that the effect of this argument of the Government is that if a man violates one of these orders he can be persecuted anywhere. He can be prosecuted where he didn't violate the law. Now, these men can be ordered to go to Alaska. They can be ordered to go to Hawaii. And if a man can be taken out of his -- the district where the offense occurred and sequestrated from his witnesses and from his attorney and everywhere else and taken thousands of miles away to stand trial then I say that there has been by semantics a resurrection of the practice that was condemned in the Sixth Amendment and in the Constitution, namely, we -- we're all familiar with. They took the columnist over to London and tried him there instead of here. Now, if a man goes to Eastern District and violates the law there then fine. He can be prosecuted there. That's what I -- the position I take in the matter. But if he never goes there, then, how can he be guilty. That it is just as simple as that. And because he harged a man with violating a draft board order that has three separate commands in it, doesn't authorize the prosecution in a place where an offense never occurred, gentlemen. I -- well Your Honor the -- we're not here challenging the validity of the indictment, we're only challenging the venue in jurisdiction. Sir?
Sherman Minton: (Inaudible)
Hayden C. Covington: I don't think so. You mean it was not -- I don't think so. I don't say I could be.
Sherman Minton: (Inaudible)
Hayden C. Covington: But he didn't report.
Sherman Minton: (Inaudible)
Hayden C. Covington: No, I don't quite understand you, Justice Minton. I -- I definitely say that none of these facts were laid in this venue and any of the courts where it isn't brought. Because on the facts shown on the stipulations and in then the motion in the system is, the offense of refusal to proceed or to comply with the second order, took place in the district where the local boards were located by -- it took place in the Western District of Pennsylvania, it took place in the District of -- Western District of Oklahoma and did not take place in the District of Kansas and did not take place in the Eastern District of Pennsylvania.
Hugo L. Black: Are you arguing -- is your argument -- have to be base on the fact that they had three offenses to it?
Hayden C. Covington: No, it's not that there are three offenses charged. I'm merely saying that it's -- my argument is based on this. That there are three separate orders or commands in this order that's involved. And the one that's shown to have been violated is the command to proceed from the Board to the hospital. And that is the crime here. He couldn't be guilty of failing to report to the board because he reported. He couldn't be guilty of failing to do the work because he was never there to enter into the contractual relationship with the hospital. So --
Hugo L. Black: It sounds like you're seeing it as three offenses to me.
Hayden C. Covington: Well, Your Honor, it's possible. I'm not saying that there are three offenses --
Hugo L. Black: Under the Blockburger doctrine.
Hayden C. Covington: Sir?
Hugo L. Black: Under the Blockburger doctrine.
Hayden C. Covington: Well I don't think that it could be three offenses because there's only one refusal here and the only refusal was the refusal to proceed.
Hugo L. Black: Well if, it's all one -- if it's only one attempt, then I -- I would suppose to (Inaudible) that refusal couldn't make any difference which time he refused it'd just be one opinion. And if it's three offenses I wouldn't suppose they could try it for failure to report to the hospital (Inaudible)
Hayden C. Covington: Well, that is correct, Your Honor. And that's the thing. There aren't three separate offenses that's possible to be committed. But there's only one offense that can be committed in the facts in this -- in this case.
Hugo L. Black: Well, I'm going beside myself to say if in the case of this kind that there's only offense and it's quite the construction statute. I don't -- I don't like to see if for the advocacy of the offense (Voice Overlap) --
Hayden C. Covington: Well, if Your Honor, there's bound to be several different offenses because there are several different duties and several different commands. You take the regulations. They're the one -- they're part of the -- the law. If a man, say at times, since he fails to register that's an offense isn't it, definitely. Separate from what we have here. If he fails to file his papers, his questionnaire, it he fails to appear before the board, that's a separate offense. If he fails to take physical examination, that's a separate offense.
Felix Frankfurter: And that's, of course, (Inaudible) is disobedient to all or abuse then I should think on your own theory, the venue of the offenses, respectively, is the place where the particular (Inaudible) has to performed with which he failed to perform.
Hayden C. Covington: That's right and all of those cases they take place at the board. I mean they -- the -- the violation takes place in the District Court where the board --
Felix Frankfurter: You mean that the board will just come to ignore this -- ignore this --
Hayden C. Covington: Well --
Felix Frankfurter: -- and therefore, all of the order takes place there. But if they make a shop that's a constitutional purpose. If the Congress of the United States requires a thing, (Inaudible) one opinion of the District of Columbia. I must through another day in the City of New York. The third through the City of Boston including their (Inaudible)to make it appear in all those different places. And I (Inaudible) I was told I had to stay. I defied the law and appear at none of the same places. I can be indicted for offense at each place. I can't be prosecuted at any one place for all three because the three localities are on a different venue.
Hayden C. Covington: That is quite correct but that's not the situation here. The -- the situation here, is a separate and distinct offense only which could have only have occurred here now. I'd like -- I'd like, if I may, to take up the -- the issue, which is that of travel. That's -- that is a very vital point here, namely, travel. The Government admits this. They admit that if this man had been ordered to do military service they could not prosecute him anywhere except where the board was located. If he showed up at the board and refused to go to the induction station, I admit that the only place of prosecution is where the board is located. That's been their policy. Under the old law, 1940 law, they've prosecuted conscientious objectors when they -- they showed up the board and refused to go to the CPS camps in the district where the board was located.
Harold Burton: Is that because they regarded military service as beginning of that point whereas here is not military service and doesn't begin because of the work?
Hayden C. Covington: Well, no, Your Honor. It -- the way they make the distinction, which I cannot follow at all, is that a registrant is what they call delivered. He gets travel instruction papers, and a bus ticket or a railroad ticket and if there are more than one or two selectees and a -- a leader is appointed but if he is the only one and he goes by himself, but he refuses to go to he induction station he is prosecuted where the board is located. Now, that's the policy. If that's good for a man who's been ordered to do military service and doesn't do it, then why doesn't it apply in the case of a conscientious objector?
Harold Burton: I suppose that the pay begins then, not when it gets to the other end whereas here that whenever he gets there (Inaudible)
Hayden C. Covington: No, no it's not, that's not the case, Your Honor. It's paid, military pay. It does not start until he is been inducted into the service. The only pay he gets --
Harold Burton: Gets the transportation.
Hayden C. Covington: -- is transportation pay. The reason the conscientious objector doesn't get transportation pay is because he's going to -- if he goes to the board -- I mean goes to the hospital, he's going to get a good job, anyway at least maybe the prevailing wage scale. There's no provision for the payment of transportation charges. And there in lays the distinction that the Government makes. But is that a distinction? If -- if travel is such a vital link and a refusal to do travel is an offense in a military case that's committed at the board, then why is the refusal to do travel in a conscientious objector case not committed in the District Court where the local board is located. The position that the Government takes is absolutely inconsistent. And the only distinction they can make is that in the case of the conscientious objector, he has discretion to choose his means of travel and he can pay his way. Whereas in the case of a military service, the Government pays his way and he cannot exercise his discretion. He's got to go by bus or by railroad or whatever other means that they have there for the transportation of soldiers. But after all, it doesn't make any difference how a man gets to the induction station or how he gets to the hospital. He must travel and travel is an essential link or duty to perform which in these cases was not performed. And if jurisdiction and venue would later prosecute a man that had been ordered to do military service in the district where the local board is located, then I have to see and yet have explained to me by the Government why the conscientious objector position is not the same.So, travel is a very necessary and vital link. What they've done is to define an -- an anticipatory offense. A man should not be convicted because of an anticipatory offense. He can only be convicted for something that he fails and neglects to do. And none of these men had an opportunity to refuse to do the civilian work at the hospital. That is my point, gentlemen.
Harold Burton: But doesn't -- I -- I'm unable to do a way with 6 (j) as you have.
Hayden C. Covington: Yes.
Hugo L. Black: As a matter of fact, I -- looking into 6 (j), it looks to me like the crime he's had under 6 (j) is to find in it , to hand to me over is clearly is a violation of the order of the board.
Hayden C. Covington: That's right.
Hugo L. Black: Because each board has made its own.
Hayden C. Covington: That's right.
Hugo L. Black: So, why does the fact get -- they -- they provide some different statements about it and an order came to the fact if his crime, is in violating the order of the board to travel where in this place where the board's order was given.
Hayden C. Covington: That's right
Felix Frankfurter: The only trial.
Hugo L. Black: And the only trial.
Hayden C. Covington: That's -- that's the point. The order of the board --
Hugo L. Black: (Inaudible) of your armgument.
Hayden C. Covington: Sir?
Hugo L. Black: I thought you were dividing it up into three parts. 6 (j) plainly defines the crime. It says that if -- if he failed to do this, he has neglected to perform a duty. Then section 12 (a) said if a person who is knowing to fail, neglected to perform a duty. That means he failed to -- to follow the order of the board.
Hayden C. Covington: That's right.
Hugo L. Black: Made it its own.
Hayden C. Covington: That's right. Well that's to my --
Hugo L. Black: I don't I don't quite get and I can't quite follow you on --
Hayden C. Covington: Well --
Hugo L. Black: -- your method of arguing but I (Voice Overlap) -- conclusion.
Hayden C. Covington: Well, I may be -- I may be going at it the wrong way. But as I read the order, he has three separate --
Hugo L. Black: You have to read the statute to define --
Hayden C. Covington: I realize that but the -- the statute says that he shall be guilty of an offense if he disobeys the order. Then we turn to see what the order is and that was exactly what I was trying to do. Turn to this order --
Hugo L. Black: Order is, that they can order him to go and perform this work. He's violated that order.
Hayden C. Covington: That's -- that's right. But it's the order of the board, not the order of the hospital.
Felix Frankfurter: But you say if he goes to the board, obeys that far as to the documents that's before our attention, he doesn't go through that his knowledge of --
Hayden C. Covington: That's right.
Felix Frankfurter: And doesn't he turn up his knowledge on to submit to the (Inaudible) Is that right?
Hayden C. Covington: No, I didn't say that.
Felix Frankfurter: What?
Hayden C. Covington: I didn't say it.
Felix Frankfurter: Wouldn't it be --
Hayden C. Covington: Sir?
Felix Frankfurter: But would -- wouldn't that be another offense?
Hayden C. Covington: The third offense would be if he went to Norristown and then refused to do the work. That's --
Felix Frankfurter: Supposing even though he gets these instructions from the board to go to Norristown, and to be there the next Monday at 10 o'clock at the Norristown Hospital. But he doesn't turn up at the Norristown Hospital the next Tuesday at 10 o'clock. Would that be an offense?
Hayden C. Covington: Yes.
Felix Frankfurter: Where would the offense be committed?
Hayden C. Covington: It'd be committed where the board was located because he did not travel or proceed from the board to the hospital.
Felix Frankfurter: And it wouldn't be an offense at Norristown where they show -- show up.
Hayden C. Covington: That is exactly -- I'm trying.
Felix Frankfurter: That's your position now?
Hayden C. Covington: That is -- that's always been my decision. Not now, it's always been my decision.
Felix Frankfurter: And there are I suppose he -- suppose he goes to the board and then I won't go to Norristown and I won't work. Does he commit one offense or three?
Hayden C. Covington: He only commits one.
Felix Frankfurter: One.
Hayden C. Covington: The very one that I have been talking about all afternoon.
Felix Frankfurter: I'm not talking about this case. I'm trying to construe the statute.
Hayden C. Covington: Well ,all right. I'm just telling you that the only offense that he'd be guilty of is the failure to proceed to the hospital to do the work. He wouldn't be guilty of two.
Felix Frankfurter: And if he -- he disobeys like -- like a colloquy to do it, that's applied, if it was, the offense for disobedience of what the board tells him to do. If the board --
Hayden C. Covington: That's right.
Felix Frankfurter: -- tells him what to do to get the Norristown and when he gets to Norristown to do the work there assigned that either he doesn't go to Norristown at all, or goes to Norristown and he doesn't do the work which he's assigned, the offense he's committed, is disobeyed at the board place (Inaudible)
Hayden C. Covington: That's right.
Felix Frankfurter: Well, he doesn't (Inaudible) the venue in every instance must be at the place of the board.
Hayden C. Covington: Well, not in every instance. Only, it would not be at the board if he went to the hospital, entered upon the work and then left, Mr. Justice Frankfurter.
Felix Frankfurter: And supposing where he does come to know that (Inaudible)
Hayden C. Covington: Well, then, of course, the only place the offense could be committed is that the board --
Felix Frankfurter: At the board.
Hayden C. Covington: -- and that's -- that's the position I've taken in my briefs in which I take here. That unless, and until a man gets to the hospital and enrolls in the hospital for work, accepts employment, makes a contract, then, the only thing that he has violated is the order that the board gave him and that violation occurred where the board is located.
Felix Frankfurter: But suppose he is that he well may be a very courteous man and he says and the board doesn't go (Inaudible) Very well, I'll go to Norristown to (Inaudible) What crime or crimes was committed and where are they or where they may be prosecuted?
Hayden C. Covington: The crime would be a violation of the board's order to enter into the contract, proceed or rather to report for work. I would take the analogy -- rather not the analogy but the reasoning of the Tenth Circuit Court of Appeals in the Jeffries case that they cite in their opinion, which is an old case that I had -- that came up in Kansas about 10 years ago.
Felix Frankfurter: Well, that's (Inaudible)
Hayden C. Covington: Well, yes, ten years is a long time with me in this work, I'll guarantee you. Why, it was under the 1940 Act. He reported at the board. He told the board just exactly what this board's told. He was ordered to do CPS work. He refused. The Tenth Circuit Court of Appeals rejected my argument that he had reported at the board for this CPS work and wasn't guilty of that. They said that unless a man reports at the board for the purpose of doing this work, he has not reported for a civilian work in the Jeffries case and they cite that case in this Patteson thing. Now, my -- that answers the question that you put to me.
Hugo L. Black: What you have is one order as in your viewpoint --
Hayden C. Covington: Yes.
Hugo L. Black: -- which says that he must go and do some work. He must report and do that work until he leaves there.
Hayden C. Covington: That's right.
Hugo L. Black: And you say that whenever he violated he violated the board through the original order. It can't be divided up by numbering the parts one, two, three and four under sixth and seventh crime.
Hayden C. Covington: Well, except this, Your Honor. If I -- if I am consistent with what this Court considered in the Gibson case, in the procedure in the Gibson case was that he was indicted in the district where he left that CPS camp. That was a policy that was pursued and I take the Anderson opinion, too, by saying that if a man goes into another district and violates an order or refuses in another district to comply with an order then he may be guilty there. That was dictum in the Anderson case. I'm not saying it's the law of Frankfurter. I think that the only way that we can avoid getting into traps is to lay the venue in all of these cases where the board is located because this is only one order involved but the Court -- this Court held to the contrary in Anderson case. In the Anderson case the contention was made that when a man went to the induction station and refused to step forward and submit the induction that he could be prosecuted in the Western District to Washington at the induction station where he refused to submit the induction and that he was not entitled to be prosecuted in the Eastern District of Spokane. Now, personally, I think that the doctrine of the Anderson case even on the decision made ought to be reconsidered because actually what they had was the order of the local board and until a man complies with the order, he has violated the order that was issued at the board because the place of venue is the place where the board is located and the place where the order was given.
William O. Douglas: But then, he hasn't made part of the order of the board.
Hayden C. Covington: Yes, Your Honor, he'd gone clear through the process right down to the point where he was --
William O. Douglas: Brought to where the other district was.
Hayden C. Covington: That's right. It's a distinctive situation from here and I'm not asking the Court to reconsider it. I just say that what was said in Anderson doesn't apply here.
Harold Burton: (Inaudible)
Hayden C. Covington: Yes, indeed. At the last paragraph in the Anderson opinion, this Court said specifically that this precise question we have here is open and we do not decide it.
Earl Warren: Mr. Imlay.
Carl H. Imlay: May it please the Court. Mr. Covington has said that each of the registrants and each of these three cases was finally classified, (Inaudible) there's no question as to the validity of the classification and each was given a final type physical examination and found eligible under section 6 (j) of the Universal of Military Training and Service Act for assignment to work at national importance. In each case, each registrant was assigned to work in a state hospital lying outside of the judicial district in which the local board was located. It's admitted, I believe, that that order sent by the local board to the registrant in each case was violated in some particular. We have Mr. Covington referred the Court's attention to page 56 of the Government's brief where we've set forth that order. That order really is the origin of the duties about which there's a conflict of opinion here. I think that in the few minutes I have left, I'll just point out a --a few things about this particular order. It's captioned in order to report for civilian work of course. It's sent to the registrant and was in each of these three cases at his mailing address, which might be anywhere. It isn't related especially to his residence or his home or any fixed place. The registrant is notified of his assignment. In the session tomorrow, I'll explain a little more about the procedure surrounding that the assignment. And then, the order really breaks down into two different orders. The first of these is your order to report the local board and the time for reporting at the local board is set forth in this order. Now this, the registrant gets this -- this order 10 days ahead of time so he's well advised that -- of the situation when he gets this order form. Then you're ordered to report to the local board where you will be given instructions to proceed to the place of employment. The instructions to proceed do not mean the instructions as to how he has to make the trip, when, what mode of conveyance. The instructions actually given these registrants when they come to the local board are instructions as to the precise time at which they're to report the place of employment and the person usually to whom they are to report. In some instances where the -- where it --it would work a hardship on the registrant to come to the local board, in fact, in some instances the registrant is instructed to report straight to the place of employment and by mail usually those are cases where the local board is some distance removed from where the registrant happens to be at that particular time.
Harold Burton: Now, in these cases, did they get that far? That he'd reported to the board and then did they give him the hour and date in which he was to be at the hospital?
Carl H. Imlay: They did. They handed him instructions in each case telling him, I believe, to whom to report and what time.
Felix Frankfurter: Does that appear in the indictment, Mr. Imlay?
Carl H. Imlay: It does not, Your Honor.
Felix Frankfurter: It doesn't?
Carl H. Imlay: This indictment -- I might say this -- these -- these cases were disposed off by way of sort of a speaking demurrer on -- and that did and some of the background facts were inquired into and on that basis I've referred the Court's attention to the actual order here. We -- we -- we've dealt with just more than the face of the Act itself and the terms of the indictment here.
Felix Frankfurter: (Inaudible) practically in terms of particulars which fill out the indictment.
Carl H. Imlay: I think we may, Mr. Justice Frankfurter. The second --
Speaker: What a surprise.
Earl Warren: We'll adjourn now --